DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 15-16 are under consideration.
	Claim 11 is withdrawn. 
Claims 12-14 are canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,923,981 (WEIBEL).
Claim 1 recites a composition comprising a structured oil phase, wherein the oil phase comprises; 
a)    liquid oil;
b)    hardstock fat; and
c)    a fibrous preparation of delaminated cell wall material dispersed in said oil phase, wherein the cell wall material is sourced from plant tissue; and wherein said fibrous preparation has a specific surface area corresponding to an Sbet of at least 5 m2/g.
WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL discloses a parenchymal cell cellulose (PCC) (col. 6, lines 35-45).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify 

Claim 2 recites that the oil phase comprises a synergistic combination of the hardstock fat and the fibrous preparation. 
WEEIBEL teaches that the PCC fibrous preparation improves the structure of compositions that contains fats (col. 17, lines 39-56, See also Example 8, Col. 30, lines 20-35). Thus, it would have been obvious that the addition of PCC would improve the structure of the composition. 

Claim 3 recites that the composition has a shear storage modulus G' of at least 100 Pa. 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the modulus, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 4 recites that the oil phase comprises from 1 to 20 wt-% of said hardstock fat and from 0.1 to 10 wt-% of the fibrous preparation with regard to the weight of the oil phase.
Claim 5 recites that the hard stock fat and the particles are present in a ratio by weight of particles to hardstock fat of between 1 to 40 and 1 to 1.
As to claims 4 and 5, WEIBEL does not specifically teach a range or ratio for the hardstock relative to the PCC.  Parenchymal cell cellulose can be added to comestibles including foods, drugs and cosmetics in varying amounts for varying purposes. In general, however, amounts of parenchymal cell cellulose between about 0.01% and about 10% by weight of the total has been found to be useful. 
As to the amount of hardstock used, it would have been obvious the amount used based on the desired application. For example, not shortening us used in mayonnaise in Example yet Example 8 

Claim 6 recites that the fibrous preparation has a specific surface area corresponding to a Sbet of at least 15 m2/g. 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 7 recites that the liquid oil includes an edible liquid oil, a liquid paraffin, a liquid silicone oil or a combination thereof.
Claim 8 recites that the composition is an edible composition.
As to claims 7 and 8, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL in particular teaches that the PCC can be added in doughs with shortening (Example 8, col. 29, line 10 to col 31, line57).  

Claim 9 recites that the cell wall material is citrus fiber. 


Claim 10 recites that the fibrous preparation is in particulate form and wherein upon the fibrous preparation is such that, when a dispersion containing between 0.05 and 0.2 wt-% of the fibrous preparation in a hydrophobic liquid is sieved, at least 70 wt% of the fibrous preparation passes a sieve with apertures of 500 pm and not more than 30 wt% of the fibrous preparation passes a sieve with apertures of 125 pm
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation.  However, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology.  It would have been obvious to vary the size and type of PCC used based on the desired rheology of the final composition. 


	
Claim 15 recite that the hydrophobic liquid is a triglyceride oil.  
WEIBEL teaches such oils at col. 17, lines 39-56, See also Example 8, Col. 30, lines 20-35



16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL as applied to claims 1-10 and 15 above, and further in view of United States Patent No. 5,616,358 (TAYLOR).
WEIBEL is silent as to using sunflower oil. 
TAYLOR teaches that it is desirable to add high oleic sunflower oil to emulsions (col. 4, lines 65-68). The oil has a very neutral taste and provides excellent stability.
Thus, it would have been obvious to one skilled in the art to modify WEIBEL to use sunflower oil, as it is stable and neutral tasting oil.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 15/767,684 (‘687 application) in view of United States Patent No. 4,923,981 (WEIBEL). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application are both directed to a liquid oil and PCC (and the properties that follow the PCC such as the specific surface area and shear storage).  The present application does require a hardstock.    
WEIBEL discloses a parenchymal cell cellulose (PCC).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10) and used in a variety of food compositions comprising shortening. WEIBEL teaches that the PCC can be added mayonnaise with or in doughs with shortening (i.e., hard at room temperature, see paragraph [0029] of present application for definition) (WEIBEL, Example 4, col. 23 and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed October 1, 2020 have been fully considered but they are not persuasive. 
The applicant argues that WEIBEL does not disclose or suggest the claimed invention in any of the Examples.  However,  claim 1 recites a composition comprising a structured oil phase, wherein the oil phase comprises; a)    liquid oil; b)    hardstock fat; and c)    a fibrous preparation of delaminated cell wall material dispersed in said oil phase, wherein the cell wall material is sourced from plant tissue; and wherein said fibrous preparation has a specific surface area corresponding to an Sbet of at least 5 m2/g.  WEIBEL teaches WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock (col. 6, lines 35-45) and liquid oil (col. 17, lines 1-15. and liquid fats) (see Example 8, lines 1-40).  
The PCC of WEIBLE plainly meets the claim requirement of the fibrous material being dispersed in the oil phase of an emulsion.  None of the claims exclude an emulsion. 
Thus, it is the Examiner’s positon that WEIBEL still discloses the composition as claimed as none of the claims exclude an emulsion. . Depending on the amount and efficiency of hydrogen bonding interaction, dried PCC films may be extremely difficult to rehydrate. Incorporation of a chaotropic agent such as certain cellulose ethers has been found useful in preparing easily rehydratable PCC (see col. 16, 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 
Moreover, as to the properties, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
.



Relevant Prior Art
WO2105128155





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791